Order entered January 30, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00414-CV

                       MARY HELEN WILLIAMS-WHITE, Appellant

                                                 V.

                                 HENRY M. WHITE, Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-12-0829

                                             ORDER
       On January 6, 2014, the Court ordered that this appeal be submitted without a reporter’s

record and ordered appellant to file her brief by February 5, 2014. The Court received a letter

from appellant on January 21, 2014. In response to that letter, the Court, in an order dated

January 27, 2014, ordered Kelly Ashmore, Grayson County District Clerk, to file a supplemental

clerk’s record containing either the trial court’s order sustaining the court reporter’s contest to

appellant’s affidavit of indigence or written verification that no such order exists. On January

29, 2014, the Court received a supplemental clerk’s record containing a copy of the trial court’s

docket sheet with a handwritten notation that the contest was “affirmed.” If the trial court fails to

sign a written order sustaining a contest within the period set for the hearing, the affidavit’s

allegations are deemed true and the party will be allowed to proceed without advance payment of
costs. See TEX. R. APP. P. 20.1(i)(4). A docket entry does not constitute a written order. See

Smith v. McCorkle, 895 S.W.2d 692 (Tex. 1985). Because the trial court did not sign a written

order sustaining the contest within the required time period, appellant is allowed to proceed

without advance payment of costs.

       Accordingly, we VACATE those portions of this Court’s January 6, 2014 order that

ordered that this appeal be submitted without a reporter’s record and ordered appellant to file a

brief by February 5, 2014.

       We ORDER Cindy Bardwell, Official Court Reporter of the 59th Judicial District Court

of Grayson County, Texas, to file, on or before MONDAY MARCH 3, 2014, the reporter’s

record from the hearings held on June 5, 2012, October 19, 2012, January 2, 2013, and January

29, 2013.

       Appellant’s brief will be due thirty days after the reporter’s record is filed. We DIRECT

the Clerk of this Court to send a copy of this order by electronic transmission to The Honorable

Rayburn Nall, Judge of the 59th Judicial District Court of Grayson County, Texas, Cindy

Bardwell, counsel for appellee, and by first-class mail to appellant.

                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE